Citation Nr: 1108223	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-25 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a higher level of benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida.


WITNESSES AT HEARING ON APPEAL

Appellant and her parents


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The Veteran had active service from October 1968 to May 1970.  The appellant is his daughter.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which currently holds jurisdiction over spina bifida claims.  In September 2010, a Travel Board hearing was held before the undersigned at the RO in Chicago, Illinois.  A transcript of the hearing is associated with the appellant's file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on her part is required.


REMAND

The appellant claims entitlement to Level III benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida.  Specifically, she claims urinary bladder impairment resulting in an inability to remain dry for three hours at a time during waking hours at least three times per week.  See 38 C.F.R. § 3.814(d)(1)(iii).  

During her September 2010 hearing, the appellant's mother testified that the appellant receives treatment for her bladder impairment from S. K., M. D., at Northwestern Hospital, Rehabilitation Institute of Chicago, and that Dr. S. K had provided a statement to the effect that the appellant has urinary bladder impairment resulting in an inability to remain dry for three hours at a time during waking hours at least three times per week.  Although the appellant's mother testified that this statement was submitted for the record, it is not associated with the claims file and is unavailable for review.  Moreover, the appellant's treatment records from Northwestern Hospital, Rehabilitation Institue of Chicago, have not been requested.  Notably, an August 2009 supplemental statement of the case (SSOC) indicates that the appellant had not completed a VA Form 21-4142, Authorization and Consent to Release Information, for various treatment providers at the Rehabilitation Institue of Chicago.  The appellant will have an opportunity to complete the requested authorizations on remand.  She is advised that 38 C.F.R. § 3.158(a) provides that where evidence requested in connection with a claim is not furnished within one year of the request, the claim will be considered abandoned.

Accordingly, the case is REMANDED for the following action:

1.  The RO should (with the appellant's co-operation by providing the necessary releases) undertake appropriate development to obtain copies of any medical records pertaining to the appellant's claim which are not already of record.  The development must specifically include relevant treatment records from the Northwestern Hospital, Rehabilitation Institute of Chicago, and in particular, the copies of complete records of treatment she has received from Dr. S. K., as well as a copy of the supporting statement Dr. S.K. has provided (per the appellant's mother's testimony at the Travel Board hearing).  If the RO is unable to obtain any pertinent evidence identified by the appellant, she should be so notified, and advised that ultimately it is her responsibility to ensure that pertinent private records are received.  

2.  The RO should then re-adjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the RO should issue an appropriate SSOC and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

